      Case 5:20-cv-00055 Document 7-1 Filed on 06/22/20 in TXSD Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 LAREDO DIVISION

 UNITED STATES OF AMERICA                          §
                                                   §
                           Plaintiff,              §
                                                   §
 v.                                                §            CASE NO.    5:20-CV-055
                                                   §
 0.292 ACRES OF LAND, MORE OR                      §
 LESS, SITUATE IN WEBB COUNTY,                     §
 STATE OF TEXAS; AND JULIO                         §
 JOAQUIN RODRIGUEZ, ET AL.                         §
                                                   §
                         Defendants.               §

______________________________________________________________________________

                          ORDER FOR POSSESSION
______________________________________________________________________________

       On April 16, 2020, Plaintiff filed a motion for the delivery of possession along with a

Complaint and Declaration of Taking with this Court in the above-referenced action. Plaintiff

seeks the surrender from Defendant(s) of the estate defined as: a temporary, assignable easement

beginning on the date this Court grants possession to the Plaintiff and ending twelve (12) months

later. The easement being claimed consists of the right of the United States, its agents, contractors

and assigns to enter in, on, over and across certain tracts of land described with more certainty in

Schedules C and D of the Declaration of Taking. See Docket No. 2.

       The easement being sought gives the United States the right to survey, make borings, and

conduct other investigations on the tracts of land described in the aforementioned Schedules for

the public purpose of conducting surveys, tests, and other investigatory work needed to plan the

proposed construction of roads, fencing, vehicles barriers, security lighting, and related structures

designed to help secure the United States/Mexico border within the State of Texas. As part of the


                                             Page 1 of 3
                                         Order for Possession
     Case 5:20-cv-00055 Document 7-1 Filed on 06/22/20 in TXSD Page 2 of 3



easement, the United States has acquired the right to trim and remove any vegetative or structural

obstacles on the properties that interfere with the aforementioned purpose and work.

       The easement claimed reserves to the landowner(s), their successors and assigns all rights,

title and privileges as may be used and enjoyed without interfering with or abridging the rights

hereby acquired by the United States, subject to minerals and rights appurtenant and to existing

easements for public roads and highways, public utilities, railroads and pipelines.

       Now, having considered United States’ motion for possession, this Court finds the

following support for Plaintiff’s motion:

       On April 16, 2020, Plaintiff filed a proper complaint in the above-referenced action for the

above-referenced action for the condemnation (taking) of the defendant’s property for temporary

easements and declaration of taking of those properties in accordance with 40 U.S.C. § 3114. See

Docket No. 1. On May 1, 2020, Plaintiff deposited into the Registry of this Court the sum of

$100.00 as the estimated just compensation for the taking of the temporary easement to access

defendant’s property. See Docket No. 6.

       This Court, therefore, ORDERS that all defendants to the above-referenced action and all

persons who own or claim ownership, possession and/or control of the property described in the

aforementioned Schedules must allow the United States access to the property subject to the

following terms:

       The United States is hereby granted the right to survey, make borings, and conduct other

related investigations on the tract of land described in the aforementioned Schedules for the public

purpose of conducting surveys, tests, and other investigatory work needed to plan the proposed

construction of roads, fencing, vehicles barriers, security lighting, and related structures designed

to help secure the United States/Mexico border within the State of Texas. Additionally, the United


                                             Page 2 of 3
                                         Order for Possession
     Case 5:20-cv-00055 Document 7-1 Filed on 06/22/20 in TXSD Page 3 of 3



States is granted the right to trim or remove any vegetative or structural obstacles on the property

that interfere with the aforementioned purpose and work. The easement acquired by the United

States will begin immediately and will end twelve (12) months from the date this Order is entered.

To the extent possible, the United States shall use contractors that have appropriate liability

insurance. Any questions concerning just compensation for damages, if any, incurred by a

defendant that have not been resolved will be addressed by this Court at a later date if and when

raised by that defendant.

       It is further ORDERED that a copy of this order shall be served by the United States upon

all owners, all parties claiming ownership, and all persons in possession or control of the properties

to the extent these are known.



               SIGNED, this ________________________________, 2020.



                                                       _______________________________
                                                       JOHN A. KAZEN
                                                       United States Magistrate Judge




                                             Page 3 of 3
                                         Order for Possession
